—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered August 18, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict is supported by legally sufficient evidence, and no basis exists to disturb the jury’s findings on the issues of identification and credibility. Defendant’s claim that he was deprived of a fair trial by certain purportedly leading questions that the prosecutor asked of several witnesses on direct examination is without merit, and defendant’s claim that he was deprived of a fair trial by the prosecutor’s summation is unpreserved for appellate review. Nor does a reading of this record, “without the benefit of knowing, as might have been developed had an appropriate after-judgment motion been made, what was in defense counsel’s mind”, bear out defendant’s claim of ineffective assistance of counsel (People v Jones, 55 NY2d 771, 773). We perceive no abuse of sentencing discretion. Concur— Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.